Title: To George Washington from James Mercer, 4 July 1790
From: Mercer, James
To: Washington, George



Sir
Virginia Richmond July 4th 1790

The Honble Mr Dawson one of the Council of this State, expressing a desire of obtaining the office of a Commissioner, under the expressed Act of Congress for settling the Accounts of the United States with the individual States: and supposing himself not so well known to your Excellency as to possess that Confidence he merits, has applyed to me a long & very intimate acquaintance to supply that object, so far as your Excellency’s knowledge of my integrity may extend.
Upon these Grounds I do myself the honour to assure your Excellency that from a long and very intimate acquaintance with Mr Dawson, I can aver that he is more than sufficiently qualifyed for such an Office, by his knowledge of Figures & writing—his attention to business is not surpassed by any—and as to Honour & Integrity, it would be impertinent in me to recommend a Gentleman who has been in public office for several years in the House of Delegates, the late Congress & the present Council.
Permit me to advert to this memorable Day & to add to those of America, the prayers of an humble Citizen for your Excellency’s Health & Happiness and to subscribe myself With the sincerest graditude & Respect Yr Excellency’s Most obedient, respectfull & very huble Servant.

Js Mercer

